Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The receipt of the amended list of claims and Applicant’s remarks submitted 05/26/2021 is acknowledged.

Status of claims:
	Claims 1-10 and 13-24 are pending in the application
Claims 1-6, 16-19 and 22-24 are under current examination
Claims 22-24 are new
	Claims 7-10, 13-15 and 20-21 are withdrawn from consideration due to an election/restriction requirement
	Claims 11-12 were previously cancelled

Status of Office Action
Non-Final

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Levchenko, Synthesis and study of gold nanoparticles stabilized by (hereinafter Levchenko) in view of Wabo et al., “Phenolic Compounds and Terpenoids from Hypericum lanceolatum” Rec. Nat. Prod. 6:2 (2012) 94-100 (hereinafter Wabo) and further in view of Chaudhuri et al., Gold-Based Core/Shell and Hollow Nanoparticles, First published: 19 July 2013, downloaded at <https://doi.org/10.1002/0471238961.goldpari.a01> (hereinafter Chaudhuri).
	Regarding instant claims 1, 3, 5 and 23 Levchenko teaches a method for making gold nanoparticles stabilized by bioflavonoids. The method comprises making biocompatible gold nanoparticles using bioflavonoids: rutin, quercetin, and luteolin as reducing agents and stabilizers (abstract). Gold nanoparticles were prepared by reduction of chloroauric acid (HAuCl4•4Н2O) with bioflavonoids by a known procedure. An aqueous solution of HAuCl4 was added dropwise with vigorous stirring over a period of 1-2 min to an aqueous solution of bioflavonoid (page 427, left column). Note that the reference uses the word “bioflavonoid” which means that the flavonoids are obtained from a plant source which meet the limitation of “plant extract”. Further, the gold salt comprises adding the gold salt to the plant extract as recited in new claim 22 and that the process was done in a single step as required in new claim 23. 
Regarding claim 3, the reference teaches using quercetin and rutin (abstract and page 426, right column) to produce the gold nanoparticles. 
Regarding instant claim 4, the reference teaches the nanoparticle size was estimated as 40-50 nm (abstract). 
Regarding the limitation of the spherical nanoparticle recited in claim 5, Levchenko discloses that the estimated fraction of surface atoms in ~40 nm sphere like 
Levchenko did not disclose the plant source is hypericum lanceolatum. 
Wabo teaches phenolic compounds and terpenoids from hypericum lanceolatum. The reference teaches that hypericum lanceolatum (hereinafter H. lanceolatum) is used in the medical field in Cameroonian traditional medicine. The plant contains flavonoids and anthraquinone derivatives. H. lanceolatum have revealed qualitative and quantitative contents of both anthraquinone derivatives and flavonoids; the composition of essential oils from this plant was also studied. As part of the continuing studies on Cameroonian plants from the Guttiferae family (introduction). Wabo states that H. lanceolatum was extracted by maceration with MeOH at room temperature, to afford a crude extract after evaporation under vacuum (page 95, see highlighted docket). The reference also teaches that benzophenones, xanthones and terpenoids are widely distributed in the Guttiferae family; further, the study reports the isolation of two benzophenones (1 and 7), seven xanthones (2, 5, 6, 9-12), two triterpenes (page 97). 

	Chaudhuri teaches the progress of research advancement on the Au‐based core/shell and discloses three types of nanoparticles based on the location of Au in the particle, such as either core or shell (abstract).
Regarding claims 1 and 2, the Chaudhuri reference teaches that aqueous media using different reducing agents from different plant extracts or compounds from biosources are used for gold (Au) particle synthesis for a method for reduction of gold salt by conventional or nonconventional reducing agents (page 30 and 33, see highlighted text). The reducing agent can be a flavonoid which constituents of the plant extract act as a surface active agent to stabilize the metal Au particles at the nano- dimension (page 33, see highlighted text). (The Examiner points out that Levchenko teaches using reducing agents from plants such as flavonoids and Wabo, discloses that H. lanceolate contains flavonoids). Note also that the reference does not express any specified processing for the “plant extract” such as purified or isolated, etc. which indicate that the extract is the crude extract. 
Regarding instant claims 6, 19 and 24, the reference teaches combining the reducing agent with the gold as noted previously produces different shapes whereas flower‐shaped Au/Ag or Au/Pd core/shell nanoparticles show higher electrocatalytic activity and biocompatibility with more selective biofunctionalization. The reference also teaches that anisotropic particles can be produced in nonspherical core/shell nanoparticles having a higher surface area than the spherical one; at the same time, 
The references did not teach specifically using hypericum lanceolatum in making the gold nanoparticles; however, using hypericum lanceolatum containing the flavonoids   having the reducing characteristics in producing biocompatible gold nanoparticles would be obvious since Chaudhuri teaches the generic concept of gold salt reduction by plant extract containing flavonoids to biosynthesize gold-plant nanoparticles (page 33). 
Therefore, there is no unexpected results displayed, that result solely from the particular species of hypericum lanceolatum being claimed that would impart a patentable distinction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to try a predictable plant comprising terpenoids and flavonoids, which act as a reducing agent when combined with the gold salts with a reasonable expectation of success for producing a biocompatible and stable gold nanoparticle capable of conferring beneficial effects as needed thereof. The artisan would have been motivated to combine Wabo and Chaudhuri with the teaching of Levchenko because Chaudhuri teaches that the amide group of bulky structured terpenoid or flavonoid (secondary metabolites of plant)  constituents of the plant extract act as a surface active agent to stabilize the metal Au particles at the nano dimension (page 33). Further, Levchenko teaches that it was of interest to study the stabilizing action of bioflavonoids on gold NP in order to extend the range of available biocompatible gold NP that are used in medical diagnostics and therapy of cancer (page 427, left column).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05/26/2021, with respect to the rejection(s) of claim(s) 1-6 and 16-19 under 35 USC §102 and §103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Wabo which teaches that  hypricum lanceolatum contains flavonoids and terpenoids which when combined with gold salts  make Gold-plant nanoparticles as disclosed in Chaudhuri.

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NABILA G EBRAHIM/Examiner, Art Unit 1615                                                                                                                                                                                                        



/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615